COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Robert B. Walker v. Carolyn Taub, Lori Hood, Johnson, Trent, West
                          & Taylor, LLP and Scottsdale Insurance Company, Inc.

Appellate case number:    01-20-00580-CV

Trial court case number: 2016-20807

Trial court:              295th District Court of Harris County

       Appellants, Robert B. Walker and Water Removal and Drying of Houston LLC, formerly
doing business as Rainbow International of Houston, acting pro se, filed a noncompliant brief on
June 23, 2021. The brief was returned and appellants were instructed to file a compliant brief on
or before June 28, 2021.
         On June 30, 2021, appellants filed a motion for extension of time, requesting until July 5,
2021 to file a compliant brief. Appellants’ motion for extension of time is granted. Appellants’
brief is due July 5, 2021. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature:__________/s/ Julie Countiss___________
                            Acting individually


Date: July 2, 2021